 Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
DONALD J. TRUMP,                     :
                                     :
                    Plaintiff,       :
                                     :        19 Civ. 8694 (VM)
     - against -                     :
                                     :        DECISION AND ORDER
CYRUS R. VANCE, JR., in his official :
capacity as District Attorney of the :
County of New York, and              :
MAZARS USA, LLP,                     :
                                     :
                    Defendants.      :
-------------------------------------X

VICTOR MARRERO, United States District Judge.

     Plaintiff Donald J. Trump (the “President”) filed this

action seeking to enjoin enforcement of a grand jury subpoena

(the “Mazars Subpoena”) issued by Cyrus R. Vance, Jr., in his

official capacity as the District Attorney of the County of

New York (the “District Attorney”), to the accounting firm

Mazars USA, LLP (“Mazars”). (See “Complaint,” Dkt. No. 1;

“Amended Complaint,” Dkt. No. 27; “SAC,” Dkt. No. 57.) On

October 7, 2019, the Court issued an Order dismissing the

Amended Complaint pursuant to the Supreme Court’s decision in

Younger v. Harris, 401 U.S. 37 (1971). Trump v. Vance, 395 F.

Supp. 283 (S.D.N.Y. 2019) (“October 7 Decision”). The Court

also held, in the alternative, that “the President ha[d] not

satisfied   his   burden    of   showing    entitlement     to   the

‘extraordinary and drastic remedy’ of injunctive relief.” Id.
    Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 2 of 9



at 303 (quoting Grand River Enter. Six Nations, Ltd. v. Pryor,

481 F.3d 60, 66 (2d Cir. 2007)). Specifically, the Court

rejected the President’s claim of absolute immunity from

criminal process while in office, and also found that the

President had failed to show irreparable harm, such that

injunctive relief was not warranted. Id. at 300-01.

       Following appeal, the case returned to this Court on

remand. The President filed the SAC, stating two claims: that

the Mazars Subpoena was overbroad and that it was issued in

bad faith. By Order dated August 20, 2020, the Court granted

the District Attorney’s motion to dismiss the SAC pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure and

denied the President’s request for discovery as moot. Trump

v. Vance, No. 19 Civ. 8694, 2020 WL 4861980, at *33 (S.D.N.Y.

Aug. 20, 2020) (“August 20 Decision”). The President has now

filed an emergency appeal with the United States Court of

Appeals for the Second Circuit (see Dkt. No. 73) and an

emergency     motion    for    a   stay   pending   appeal   or,   in   the

alternative,      for   a     temporary    administrative    stay.      (See

“Motion,” Dkt. No. 74.)1


1 In his Motion, the President indicated his intent to also seek a stay
pending appeal from both the Second Circuit and the United States Supreme
Court. (Id. at 1 n.*.) Furthermore, the President notes that the District
Attorney has agreed to stay enforcement for seven calendar days after the
date of a decision by this Court. (Id. at 1.) In the event the Second
Circuit or the Supreme Court grants a stay within seven calendar days of
the Court’s August 20 Decision, the instant Order would, of course, be

                                      2
  Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 3 of 9



        The legal standard for seeking a stay pending appeal is

similar to that of a preliminary injunction pursuant to Rule

65 of the Federal Rules of Civil Procedure. Citigroup Global

Markets, Inc. v. VCG Special Opportunities Master Fund Ltd.,

598 F.3d 30, 37 (2d Cir. 2010). The movant must show “(1)

irreparable harm in the absence of the injunction and (2)

either (a) a likelihood of success on the merits or (b)

sufficiently serious questions going to the merits to make

them a fair ground for litigation and a balance of hardships

tipping decidedly in the movant’s favor.” MyWebGrocer, LLC v.

Hometown    Info,     Inc.,    375    F.3d     190,    192   (2d     Cir.   2004)

(internal     quotation       marks    omitted).        As   in     preliminary

injunction    cases, “[t]he          showing    of     irreparable     harm    is

perhaps the single most important prerequisite.” Kamerling v.

Massanari,    295     F.3d    206,    214    (2d      Cir.   2002)    (internal

quotation    marks     and    alteration        omitted). To        demonstrate

irreparable harm, the movant must show “an injury that is

neither remote nor speculative, but actual and imminent and

[that] cannot be remedied by an award of monetary damages.”

Estee Lauder Cos. v. Batra, 430 F. Supp. 2d 158, 174 (S.D.N.Y.

2006)     (internal    quotation       marks       omitted).       Furthermore,

“unlike a motion to dismiss, the Court need not accept as


without force. Nevertheless, and in case neither appellate court sees fit
to grant a stay, the Court issues this Order to provide its views on
whether a stay is warranted.

                                       3
 Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 4 of 9



true     the   well-pleaded     allegations     in     Plaintiff[’s]

complaint.” Victorio v. Sammy’s Fishbox Realty Co., No. 14

Civ. 8678, 2014 WL 7180220, at *4 (S.D.N.Y. Dec. 12, 2014)

(citing Incantalupo v. Lawrence Union Free Sch. Dist. No. 15,

652 F. Supp. 2d 314, 317 n.1 (E.D.N.Y. 2009)).

       In his Motion, the President argues that the seriousness

of this dispute requires that the status quo be preserved

pending appellate review. He contends that he will suffer

irreparable harm without a stay, including through being

denied appellate review and through the potential disclosure

of his documents to the District Attorney and the grand jury.

The    President   further    argues   that   his    claims   present

sufficiently serious questions to make them “fair ground for

litigation,” and that the balance of the hardships tilts in

his favor.

       The Court will deny the Motion for substantially the

same reasons it denied the President’s request for injunctive

relief in the October 7 Order. Indeed, in that Order the Court

thoroughly addressed and rejected the President’s claim that

disclosure of his financial records to the District Attorney

would cause him irreparable harm. The President now relies on

largely the same cases, but as the Court explained in its

October 7 Order, these cases do not pertain to ongoing

criminal investigations, let alone investigations by grand

                                  4
 Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 5 of 9



juries who are sworn to secrecy. (See, e.g., Motion at 3

(citing Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Bishop,

839 F. Supp. 68 (D. Me. 1993) (disclosure of plaintiff’s

business    records     to    competitor      by   a   former   employee);

Providence Journal Co. v. Fed. Bureau of Investigation, 595

F.2d 889 (1st Cir. 1979) (disclosure of FBI documents to

plaintiff); Metro. Life Ins. Co. v. Usery, 426 F. Supp. 150

(D.D.C. 1976) (disclosure -- to a chapter of the National

Organization for Women -- of certain forms and plans submitted

by insurance companies to federal offices); Airbnb, Inc. v.

City   of   New    York,   373   F.   Supp.   3d   467   (S.D.N.Y.   2019)

(disclosure       of   data   regarding    businesses’     customers   to

Mayor’s Office).) Because a grand jury is under a legal

obligation to keep the confidentiality of its records, the

Court finds that no irreparable harm will ensue from the

disclosure to it of the President’s records sought here. See,

e.g., People v. Fetcho, 698 N.E.2d 935, 938 (N.Y. 1998);

People v. Bonelli, 945 N.Y.S.2d 539, 541 (N.Y. Sup. Ct. 2012).

       As for the President’s claim that injunctive relief is

required to preserve appellate review, the Court finds this

argument entirely unpersuasive. The President claims that

without a stay, he “will be deprived of any appellate review”

(Motion at 2), ignoring the fact that he has, in fact, already

sought relief from every level of our federal judicial system,

                                      5
 Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 6 of 9



and that relief was denied at every turn. While the Supreme

Court did quote United States v. Nixon, 418 U.S. 683, 702

(1974), for the proposition that “appellate review . . .

should be particularly meticulous,” the Court was speaking

generally about the lack of any heightened need standard in

presidential   challenges   to   subpoenas;   the   Court   was   not

referring to a predicted appeal of this particular case. Trump

v. Vance, 140 S. Ct. at 2430. There is no sign that the

Supreme Court contemplated any further appellate proceedings,

and in fact appeared to agree with the Second Circuit that

the case should be remanded back to the District Court.

Furthermore, for all the reasons explained in its August 20

Decision, the Court is not persuaded that appellate review

would be successful in any event. This argument cannot suffice

to show irreparable harm.

     The President also argues more generally that courts

routinely enter injunctions to stay the status quo when an

order “would otherwise allow the prevailing party to engage

in actions that would moot the losing party’s right to

appeal.” John Doe Co. v. Consumer Fin. Prot. Bureau, 235 F.

Supp. 3d 194, 206 (D.D.C. 2017). But the rights at issue here

must be seen in the context of this dispute. As discussed

above, a grand jury is under a legal obligation to keep its

records confidential. There is no risk, as there was in John

                                 6
    Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 7 of 9



Doe Co., that “neither this Court nor the Court of Appeals

could un-ring the bell,” or that “significant portions” of

the President’s “sought-after remedy would become moot.” Id.

Unlawful grand jury disclosure is a felony under New York

law. N.Y. Penal Law Ann. § 215.70 (McKinney 2019). Thus,

unlike in the cases cited by the President, denying the

request     will   not    moot   an   appeal   by   causing     the     public

disclosure of any information or documents. E.g., Center for

Int’l Envtl. Law v. Office of U.S. Trade Rep., 240 F. Supp.

2d 21, 22-23 (D.D.C. 2003) (noting that once the documents

were disclosed, “confidentiality will be lost for all time”

(quoting Providence Journal Co. v. FBI, 595 F.2d 889, 890

(1st Cir. 1979)).2

        Similarly,    the    President      appears        to   argue     that

irreparable harm exists simply because the District Attorney

issued the subpoena to a third party, Mazars, because Mazars

could    comply    with   the    subpoena   and     thus    “frustrate     any

judicial inquiry.” (Motion at 2 (quoting Eastland v. U.S.

Servicemen’s Fund, 421 U.S. 491, 501 n.14 (1975)).) But Mazars




2 The President’s citation to John Doe Agency v. John Doe Corp., 488 U.S.
1306, 1309 (1989) (Marshall, J., in chambers), is inapposite. There, the
Supreme Court prevented the disclosure of a document in part because its
disclosure would “pose[] a substantial risk of jeopardizing an important
ongoing grand jury investigation.” Id. at 1308. The risk here is
essentially the opposite: preventing Mazars’ production of the documents
would further obstruct a grand jury investigation that has already been
delayed by this litigation for almost one year.

                                      7
 Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 8 of 9



has entered an appearance here and all parties agree that the

President is the true party in interest, meaning “either may

resist enforcement.” Trump v. Vance, 941 F.3d 631, 642 n.15

(2d Cir. 2019). The Court does not understand the President

to suggest that Mazars is any more or less likely to comply

with a court order than he is, and so the fact that the

subpoena was addressed to Mazars instead of the President is

immaterial and cannot suffice to show irreparable harm.

        Thus, nothing in the Motion alters the conclusion the

Court reached in its October 7 Order: The President has not

demonstrated that he will suffer irreparable harm. Because

the President has not made this necessary showing, the Court

need not address the remaining factors governing entitlement

to injunctive relief. Nevertheless, the Court notes that its

views    remain   unchanged   with   respect   to   the   President’s

likelihood of success on the merits (or whether he has

demonstrated sufficiently serious questions going to the

merits and a balance of hardships tipping in his favor),

particularly given the concerns addressed in the August 20

Decision regarding the effect of further delay on the grand

jury’s investigation. See Trump v. Vance, 2020 WL 4861980, at

*31-32.

        Accordingly, it is hereby



                                 8
 Case 1:19-cv-08694-VM Document 75 Filed 08/21/20 Page 9 of 9



     ORDERED that the motion for a stay pending appeal filed

by plaintiff Donald J. Trump (Dkt. No. 74) is DENIED.

SO ORDERED.


Dated:    New York, New York
          21 August 2020




                                      __
                                      ____
                                        _ __
                                           ___
                                             ________
                                                __ ____ _ __
                                                          ____
                                                             __
                                                              ___
                                      _________________________ ____
                                                                   __
                                             Vi
                                              ict
                                                ctor
                                                  or
                                             Victor r Marrero
                                                      Mar
                                                        arre
                                                          rero
                                                          rer
                                                            ro
                                                 U S.
                                                 U. S D
                                                      D.
                                                       .J
                                                 U.S.D.J.J.
                                                          .




                                 9
